In an action to enjoin the use of premises for a private school in violation of an amended zoning ordinance which prohibits such use without prior approval of the zoning board of appeals, the appeal is from a judgment dismissing the complaint on the merits, after trial, on the ground that a vested right to such use had been acquired prior to amendment of the ordinance. Judgment unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.